Per Curiam:

The instruction which the defendant desired relating to expert testimony was proper enough, but it was one of the merely cautionary kind, whioh may be omitted unless due request be made that it be given. The oral outline of what the defendant wished was not sufficient. The request should have been in writing. The court, however, did instruct the jury very fairly, if quite briefly, upon the subject of the request. The instructions given are not open to the interpretation which the defendant seeks to impose upon them.
*855The fact that the attorney was obliged to make a special adjustment, not merely of his time and business but of his office itself, to meet the demands made upon him by his client had a legitimate bearing upon the amount of his compensation. There is no indication that mere loud talk affected the award of the jury.
The cross-examination of one of the expert witnesses upon the subject of his own charges in similar cases was entirely proper. Of course there could not be a trial of those cases, but the outlines could be sketched in order -to test the soundness of the opinion of the -witness. The proper limits of cross-examination were not transgressed.
The cross-examination of another expert witness of which complaint is made was also proper. The purpose and effect were not to prove an offer of compromise but to probe the witness. His recommendation of what ought to be paid by way- of compromise was quite pertinent to show how his judgment upon the question at issue was formed. If the defendant believed at the time that a limitation should be placed upon the bearing of the testimony he should have requested an instruction to that effect.
The substantial rights of the defendant were fully protected throughout the trial and the judgment of the district, court is affirmed.